DETAILED ACTION
This Office Action is responsive to application number 17/859,773 WASHING TOILET SEAT, filed on 7/7/22. Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 8, 10, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 2012 0053814 A) in view of Seiki (JP H07 82774 A) in view of Hall et al. (US 9,822,519).
Regarding claim 1 Park shows a washing toilet seat assembly (Figs. 1-6)  comprising: a toilet seat (120); a housing (150) configured to be coupled to a toilet bowl (110) to support the toilet seat about a pivot axis (shown near 260; Fig. 2), the housing including a cartridge interface (connects at 670). But Park fails to show a cover moveable between an open position allowing access to the cartridge interface and a closed position blocking access to the cartridge interface.  However, Seiki in a similar device shows a cover (5) moveable between an open position (Fig. 7) allowing access to a cartridge interface (4) and a closed position (Fig. 8) blocking access to cartridge interface.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include a cover for protecting the cartridges from tampering but providing access as needed as well as providing streamlined aesthetics as shown by Seiki.
Park shows a cartridge removably (610) coupled to the cartridge interface, the cartridge including a dispensable solution (page 12 ¶ [07]); and a spray wand (395) moveably supported by at least one of the toilet seat or the housing (page 4, [¶ 05]), the spray wand in fluid communication with the cartridge to dispense the dispensable solution (page 12; ¶ [07] “may store different consumables by using two tanks 610 and 620”), but Park fails to show the spray wand configured to dispense the dispensable solution during operation of the washing toilet seat assembly as a user sits on the toilet seat.  However, Hall shows in a similar device a spray wand (115) that is configured to dispense a dispensable solution (substance in the reservoirs 109, 110, 111, 211) during operation of the washing toilet seat assembly as a user sits on the toilet seat (note, col. 3, lines 63- 67 and col. 4, lines 0-51). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include using the dispensable liquid to clean the user as desired and needed as well as cleaning the toilet seat and toilet bowl as shown by Hall.
Regarding claim 2 Park shows the washing toilet seat assembly of claim 1, but fails to show wherein the dispensable solution is a medication.  However, Hall suggests that dispensable solutions may be medicines or fragrances (abstract).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Park to include medicine, in the dispensables as detailed by Hall.
Regarding claim 7 Park shows the washing toilet seat assembly of claim 1, Park shows the washing toilet seat assembly, wherein the first cartridge (610) is inserted into the cartridge interface along a first insertion axis transverse (from 670 to 630 defines insertion axis) to the pivot axis of the toilet seat (would be left and right on the paper Fig. 6).
Regarding claim 8 Park shows the washing toilet seat assembly of claim 1, wherein the housing includes a cavity (the cartridge is inserted into a pocket…shown in Fig. 4 as having 380 therein), wherein the cartridge interface (Fig. 6) are positioned within the cavity, and wherein the cover selectively covers the cavity (as combined above).
Regarding claim 10 Park shows a washing toilet seat assembly (Figs. 1-6) comprising: a toilet seat (120); a housing (150) configured to be coupled to a toilet bowl (110) to support the toilet seat relative to the toilet bowl (Figs. 102), the housing including a cavity (the cartridge is inserted into a pocket…shown in Fig. 4 as having 380 therein) and a cartridge interface (connects at 670) positioned within the cavity, the cartridge interface configured to selectively receive a removable cartridge (610); and a dispenser (395) supported by at least one of the toilet seat or the housing, the dispenser configured to dispense a solution from within the removable cartridge, but Park fails to show the dispenser is configured to dispense a solution during operation of the washing toilet seat assembly as a user sits on the toilet seat.  However, Hall shows in a similar device a dispenser (115) that is configured to dispense a dispensable solution (substance in the reservoirs 109, 110, 111, 211) during operation of the washing toilet seat assembly as a user sits on the toilet seat (note, col. 3, lines 63- 67 and col. 4, lines 0-51). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include using the dispensable liquid to clean the user as desired and needed as well as cleaning the toilet seat and toilet bowl as shown by Hall.
Regarding claim 14 Park shows the washing toilet seat assembly of claim 10, wherein the dispenser is movable relative to the toilet seat between an extended position and a retracted position (page 4, [¶ 05]).  
Regarding claim 15 Park shows the washing toilet seat assembly of claim 10, wherein the dispenser is supported by the toilet seat to move with the toilet seat relative to the housing (page 5, ¶ [03]).  
Claims 3-5 and 11-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 2012 0053814 A) in view of Seiki (JP H07 82774 A) in view of Hall et al. (US 9,822,519) in view of Schwab et al. (US 2017/0319794).
Regarding claim 3 Park shows the washing toilet seat assembly of claim 1, wherein the spray wand includes a first dispenser (395) but fails to show a second dispenser, and wherein the second dispenser is fluidly isolated from the first dispenser.  However, Schwab shows wherein a spray wand (430, 480) includes a first dispenser (480) and a second dispenser (430), and wherein the second dispenser is fluidly isolated from the first dispenser (Fig. 12;  [0072]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include a second dispenser for the purpose of independently delivering dispensables to different regions of the toilet and the user as shown by Schwab (¶ [0071]).
Regarding claim 4 Park as combined with Schwab shows the washing toilet seat assembly of claim 3, wherein the second dispenser is in fluid communication with the cartridge (¶ [0071-0072]).  
Regarding claim 5 Park as combined with washing toilet seat assembly of claim 1, but fails to show wherein the housing includes a first indicator representing an amount of the dispensable solution within the cartridge.  However, Schwab shows a housing (411B)  includes a first indicator (418A) representing an amount of the first dispensable solution within the first cartridge. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to have the housing include a first indicator for representing the amount of first dispensable solution in the first cartridge for the purpose of easy maintenance of the dispensable solution replacement as shown by Schwab.
Regarding claim 11 Park shows the washing toilet seat assembly of claim 10, wherein the dispenser is a first dispenser (395), but fails to show wherein the washing toilet seat assembly includes a second dispenser configured to be in communication with a water supply source to dispense water from the water supply source.  However, Schwab shows the dispenser (480, 430) is a first dispenser (430), wherein the washing toilet seat assembly also includes a second dispenser (480) supported by the toilet seat, wherein the second dispenser is configured to be in communication with a water supply source to dispense water of the water supply source (¶ [0072 & 0076]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include the second dispenser to be in communication with a water supply source to dispense water for the purpose of rinsing after medicine application as shown by Schwab.
Regarding claim 12 Park as combined shows the washing toilet seat assembly of claim 11, but fails to show wherein the second dispenser is fluidly isolated from the first dispenser.  However, Schwab shows wherein a spray wand (430, 480) includes a first dispenser (430) and a second dispenser (480), and wherein the second dispenser is fluidly isolated from the first dispenser (Fig. 12; ¶ [0072]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include a second dispenser for the purpose of independently delivering dispensables to different regions of the toilet and the user as shown by Schwab (¶ [0071]).
Regarding claim 13 Park as combined shows the washing toilet seat assembly of claim 10, but fails to show wherein the dispenser includes a first aperture configured to be in fluid communication with a water supply source and a second aperture configured to be in fluid communication with the cartridge, and wherein the first aperture and the second aperture are fluidly isolated relative to each other.  However, Schwab shows wherein the dispenser (430 also 834) includes a first aperture (at 480, 862) configured to be in communication with a water supply source (¶ [0062, 0072, 0076]), a second aperture (864) configured to be in communication with the first cartridge, and a third aperture (432) configured to be in communication with the second cartridge (¶ [0062, 0072, 0076]), and wherein the first, second, and third apertures are fluidly isolated relative to each other (¶ [0062, 0072, 0076]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include first second and third apertures that are separate yet and connected to different cartridges and water supply for the purpose of separating the operations of applying the different dispensables and water as shown by Schwab.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 2012 0053814 A) in view of Seiki (JP H07 82774 A) in view of Hall et al. (US 9,822,519) in view of Wirz (US Pub. 2011/0016620).
Regarding claim 9 Park shows the washing toilet seat assembly of claim 8, but fails to show wherein the cover forms a water-tight seal about the cavity when in the closed position.  However, Wirz shows a cover (35) that forms a water-tight seal with a cavity (34)(¶ [0033]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include making the cover have a water-tight seal for the purpose of keeping errant liquid from entering the cavity as shown by Wirz.
 Claims 16-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 2012 0053814 A) in view of Seiki (JP H07 82774 A) in view of Schwab et al. (US Pub. 2018/0028797)(hereinafter Schwab ‘797) in view of Schwab et al. (US 2017/0319794)(hereinafter Schwab ‘794).
Regarding claim 16 Park shows a washing toilet seat assembly (Figs. 1-6) comprising: a toilet seat (120); a housing (150) configured to be coupled to a toilet bowl (110) to support the toilet seat about a pivot axis (shown near 260; Fig. 2), the housing including a cavity (the cartridge is inserted into a pocket…shown in Fig. 4 as having 380 therein), a cartridge interface (connects at 670)  positioned within the cavity. But Park fails to show a cover moveable between an open position allowing access to the cartridge interface and a closed position blocking access to the cartridge interface.  However, Seiki in a similar device shows a cover (5) moveable between an open position (Fig. 7) allowing access to a cartridge interface (4) and a closed position (Fig. 8) blocking access to the cartridge interface.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include a cover for protecting the cartridges from tampering but providing access as needed as well as providing streamlined aesthetics as shown by Seiki.  Turning now to Schwab ‘797.  Schwab ‘797 shows a cover (222) positioned between portions of the toilet seat that enable the toilet seat to pivot relative to the housing.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park as combined to include the cover being between portions of the toilet seat for the purpose of neater aesthetics as shown by Schwab ‘797.
 Park shows a cartridge (610,620) selectively coupled to the cartridge interface, the cartridge containing a dispensable solution (page 12  ¶ [07]); a first dispenser (395) selectively movable relative to the toilet seat (page 4; ¶ [05]), the first dispenser configured to be in fluid communication with a water supply source to dispense water from the water supply source(page 4; ¶ [05]; i.e. washing water).  But Park fails to show a second dispenser selectively movable relative to the toilet seat, the second dispenser in communication with the cartridge to dispense the dispensable solution.  However, Schwab shows a first dispenser (480), and a second dispenser (430) selectively movable relative to the toilet seat, wherein the second dispenser is configured to be in communication with the cartridge (¶ [0072 & 0076]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include the second dispenser to be in communication with a cartridge to dispense dispensables for the purpose of providing medicine application as shown by Schwab ‘794.
Regarding claim 17 Park shows the washing toilet seat assembly of claim 16, wherein the first dispenser and the second dispenser are independently movable (¶ [0072]).  
Regarding claim 18 Park shows the washing toilet seat assembly of claim 16, wherein the first dispenser and the second dispenser are fluidly isolated (¶ [0072]).  
Regarding claim 19 Park shows the washing toilet seat assembly of claim 16, further comprising a dryer configured to produce drying air (page 5, ¶ [05]), but fails to show the dryer positioned adjacent the first dispenser or the second dispenser.  However Schwab ‘794 shows a dryer (460) positioned adjacent the first or second dispenser (480). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include a dryer for the purpose of drying the user after washing as shown by Schwab ‘794.  
Regarding claim 20 Park shows the washing toilet seat assembly of claim 16, but fails to show wherein the dispensable solution is a medication.  However, Schwab ‘794 shows wherein the dispensable solution is a medication (¶ [0062]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include medication in the dispensable solution for the purpose of providing the user with medications for treatment of medical issues in the perennial region as shown by Schwab ‘794.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,421,411 in view of Schwab et al. (US 2017/0319794). The claims of U.S. Patent No. 11,421,411 show all the details of claims 1-20 of the instant invention but fail to specifically shows the dispensable solutions is dispense during operation of the washing toilet seat while the user sits on the toilet seat.  However, Schwab shows the dispensing of the solutions during operation of the washing toilet seat while the user sits on the toilet seat (Fig. 9).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. 11,421,411 to include dispensing of solutions while the user is seated on the toilet seat as shown by Schwab. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schwab et al. (US Pub. 2020/0178738) shows a similar device with cartridges; Hashimoto et al. (US Pub. 2017/0275867) shows the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        12/1/2022